DETAILED ACTION
This action is in to the arguments and amendments filed on 5/16/2022.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 	Regarding claim 15, it’s not clear as to if all of the plurality of first and second transistors or if only one of the plurality of first and second transistors is configured to selectively couple the inductor to the power supply node and to a reference node, respectively, based on the limitations “the first transistor is a p-type transistor configured to selectively couple the inductor to a power supply node, and the second transistor is an n-type transistor configured to selectively couple the inductor to a reference node”.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3, 5, 7-9, and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brooks et al. (US Patent 7109691) in view of Wei et al. (US 2008/0303495). 	Regarding claims 1 and 8, Brooks et al. discloses (see fig. 3) a voltage regulator comprising: a power stage comprising a plurality of phase circuits (304(1)/308(1)/306(1), 304(2)/308(2)/306(2), 304(n)/308(n)/306(n)) each phase circuit of the plurality of phase circuits comprising an inductor (306) coupled to an output node (connection to Vout node), wherein the power stage is free from including a circuit configured to monitor one or more currents through the inductors of the plurality of phase circuits (see column 8 lines 34-39), the plurality of phase circuits is an entirety of phase circuits coupled to a control circuit (connection of the phase circuits to controller 302), the inductors of the plurality of inductors (306) are an entirety of the inductors coupled to the output node (306 connection to Vout node) and the inductor of each phase circuit of the plurality of phase circuits is a same inductor type (each 306 are of the same type). 	Brooks et al. does not disclose a control circuit configured to receive a power state signal from a load circuit coupled to the output node and output a control signal based on the power state signal and wherein the power stage is configured to enable a phase circuit of the plurality of phase circuits responsive to the control signal. 	Wei et al. discloses (see fig. 4) a control circuit (38) configured to receive a power state signal from a load circuit (load 15, see paragraph 0032 which states that the load can provide a power signal to 38) coupled to the output node (15 connection to Vout node) and output a control signal based on the power state signal (output from 38 based on signal from load); and a power stage comprising a plurality of phase circuits (40(1), 44(1), Q1, Q2, L1 and 40(2), 44(2), Q3, Q4, L2 and 40(3), 44(3), Q5, Q6, L3) wherein the power stage is configured to enable a phase circuit of the plurality of phase circuits responsive to the control signal (each phase being enable responsive to the control signal from load). 	Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the regulator of Brooks et al. to include the features of Wei et al. because it provides for an output (load) transient control means, thus increasing operational efficiencies.	Regarding claim 3, Brooks et al. does not disclose that the control signal comprises a pulse width modulation signal configured to generate an output voltage on the output node. 	Wei et al. discloses (see fig. 4) that the control signal comprises a pulse width modulation signal (PWM) configured to generate an output voltage on the output node (operation of PWM controlling phases to generate Vout). 	Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the regulator of Brooks et al. to include the features of Wei et al. because it provides for an output (load) transient control means, thus increasing operational efficiencies. 	Regarding claim 5, Brooks et al. discloses (see fig. 3) that each phase circuit of the plurality of phase circuits comprises a plurality of transistors (304(1)/308(1), 304(2)/308(2) and 304(n)/308(n)). 	Brooks et al. does not disclose that each phase circuit is configured to control a transistor of the plurality of transistors based on the control signal and on an enable signal received from the control circuit. 	Wei et al. discloses (see fig. 4) that each phase circuit is configured to control a transistor of a plurality of transistors (Q1, Q2, and Q3, Q4, and Q5, Q6) based on the control signal and on an enable signal received from the control circuit (PWM and EN used in controlling Q1, Q2, and Q3, Q4, and Q5, Q6). 	Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the regulator of Brooks et al. to include the features of Wei et al. because it provides for an output (load) transient control means, thus increasing operational efficiencies. 	Regarding claim 7, Brooks et al. does not disclose that the control circuit and the load circuit are located on a first integrated circuit (IC) die, and the phase circuit of the plurality of phase circuits is located on a second IC die. 	Wei et al. discloses the claimed invention except for the control circuit and the load circuit being located on a first integrated circuit (IC) die, and the phase circuit of the plurality of phase circuits being located on a second IC die. It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have the control circuit and the load circuit be located on a first integrated circuit (IC) die, and the phase circuit of the plurality of phase circuits be located on a second IC die, since it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art. 	Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the regulator of Brooks et al. to include the features of Wei et al. because it provides for an output (load) transient control means, thus increasing operational efficiencies. 	Regarding claim 9, Brooks et al. does not disclose that the receiving the power state signal comprises receiving the power state signal comprising an indication of a power level of a load circuit configured to receive an output voltage of the voltage regulator. 	Wei et al. discloses (see fig. 4) that the receiving the power state signal comprises receiving the power state signal comprising an indication of a power level of a load circuit configured to receive an output voltage of the voltage regulator (load 15 connection to Vout node. See paragraph 0032 which states that the load can provide the power state signal to 38). 	Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the method of Brooks et al. to include the method of Wei et al. because it provides for an output (load) transient control means, thus increasing operational efficiencies. 	Regarding claim 13, Brooks et al. does not disclose that the enabling the predetermined number of phases of the voltage regulator comprises outputting a predetermined portion of a master control signal to generate a control signal. 	Wei et al. discloses (see fig. 4) that the enabling the predetermined number of phases of the voltage regulator comprises outputting a predetermined portion of a master control signal (operation of transistors turning on and off based on gate voltages) to generate a control signal (output from 38 based on operation of transistors used in generating input to 38). 	Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the method of Brooks et al. to include the method of Wei et al. because it provides for an output (load) transient control means, thus increasing operational efficiencies. 	
Claims 2 and 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brooks et al. (US Patent 7109691) in view of Wei et al. (US 2008/0303495) and Ishioka (US 2011/0194319). 	Regarding claims 2 and 10, Brooks et al. does not disclose the control circuit is configured to determine a number of enabled phase circuits of the plurality of phase circuits based on the power state signal and a mapping table. 	Wei et al. discloses (see fig. 4) that the control circuit is configured to determine a number of enabled phase circuits of the plurality of phase circuits based on the power state signal (operation of 38 based on power state signal from the load). 	Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the regulator of Brooks et al. to include the features of Wei et al. because it provides for an output (load) transient control means, thus increasing operational efficiencies. 		Ishioka discloses (see fig. 1) that a control circuit (18) is configured to determine a number of enabled phase circuits of a plurality of phase circuits (30a-30c) based on a mapping table (output from 40 to 18). 	Therefore it would been obvious to one having ordinary skill in the art at the time the invention filed to modify the regulator of Brooks et al. to include the features of Ishioka because it’s used as a means mitigate load changes by adjusting operations, thus increasing operational efficiencies.  	Regarding claim 11, Brooks et al. does not disclose that the retrieving the predetermined number from the mapping table comprises the predetermined number multiplied by a predetermined current per phase of the voltage regulator being greater than or equal to a load current level indicated by the power state signal. 	 	Ishioka discloses the claimed invention except for the retrieving the predetermined number from the mapping table comprises the predetermined number multiplied by a predetermined current per phase of the voltage regulator being greater than or equal to a load current level indicated by the power state signal. It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have the retrieving the predetermined number from the mapping table comprises the predetermined number multiplied by a predetermined current per phase of the voltage regulator being greater than or equal to a load current level indicated by the power state signal, since it has been held that discovering an optimum value of result effective variable involves only routine skill in the art. 	Therefore it would been obvious to one having ordinary skill in the art at the time the invention filed to modify the regulator of Brooks et al. to include the features of Ishioka because it’s used as a means mitigate load changes by adjusting operations, thus increasing operational efficiencies. 	Regarding claim 12, Brooks et al. does not disclose creating the mapping table by performing a simulation of a load circuit configured to generate the power state signal. 	Ishioka discloses (see fig. 1) creating the mapping table by performing a simulation of a load circuit configured to generate the power state signal (see paragraph 0047 wherein the table is generated beforehand through calculations and formulas). 	Therefore it would been obvious to one having ordinary skill in the art at the time the invention filed to modify the regulator of Brooks et al. to include the features of Ishioka because it’s used as a means mitigate load changes by adjusting operations, thus increasing operational efficiencies. 
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brooks et al. (US Patent 7109691) in view of Wei et al. (US 2008/0303495) and Hwang (US 2002/0057082). 	Regarding claim 4, Brooks et al. does not disclose that the control circuit is configured to receive a sense voltage based on the output voltage, and control the pulse width modulation signal based on the sense voltage. 	Hwang discloses (see fig. 1) that a control circuit (106) is configured to receive a sense voltage based on the output voltage (connection to Vout), and control the pulse width modulation signal based on the sense voltage (106 is a PWM controller). 	Therefore it would been obvious to one having ordinary skill in the art at the time the invention filed to modify the regulator of Brooks et al. to include the features of Hwang because it’s used as a means mitigate output voltage changes by adjusting operations, thus increasing operational efficiencies.
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brooks et al. (US Patent 7109691) in view of Wei et al. (US 2008/0303495) and Markowski (US 2011/0254531). 	Regarding claim 6, Brooks et al. does not disclose the control circuit is configured to generate the enable signal based on a trim table. 	Markowski discloses (see fig. 4) that a control circuit (406) is configured to generate an enable signal based on a trim table (signal to enable a sub-converter based on table of current. See paragraph 0025-0027). 	Therefore it would been obvious to one having ordinary skill in the art at the time the invention filed to modify the regulator of Brooks et al. to include the features of Markowskis because it’s used as a means mitigate current changes by adjusting operations, thus increasing operational efficiencies. 	
Claims 14, 16-17, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dinh et al. (2007/0097571) in view of Wei et al. (US 2008/0303495). 	Regarding claim 14, Dinh et al. discloses (see fig. 3) a voltage regulator comprising: a control circuit (110), a power stage comprising a plurality of phase circuits (340 and 350), wherein each phase circuit of the plurality of phase circuits comprising a plurality of segments (two branches within 20-36), and each segment of the plurality of segments of each phase circuit of the plurality of phase circuits comprises first and second transistors (341/343 of first branch and 346/348 of second branch shown in 340 and 350). 	Dinh et al. does not disclose a control circuit configured to output a control signal and an enable signal; and wherein the power stage is configured to responsive to the control signal, enable a phase circuit of the plurality of phase circuits, and responsive to the enable signal, enable a segment of the plurality of segments of the phase circuit of the plurality of phase circuits.   	Wei et al. discloses (see fig. 4) a control circuit (38) configured to output a control signal (EN) and an enable signal (PWM); and, wherein a power stage is configured to responsive to the control signal (EN), enable a phase circuit of a plurality of phase circuits (activation of power stage based on EN), and responsive to the enable signal (PWM), enable a segment of a plurality of segments of the phase circuit of the plurality of phase circuits (PWM turning on and off segments of the activated stage).   	Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the regulator of Dinh et al. to include the features of Wei et al. because it provides for an output (load) transient control means, thus increasing operational efficiencies. 	Regarding claim 16, Dinh et al. does not disclose that the control circuit is configured to generate the enable signal configured to cause the power stage to control a resistance value of a first phase circuit of the plurality of phase circuits based on a predetermined resistance value. 	Wei et al. discloses (see fig. 4) that the control circuit (38) is configured to generate the enable signal configured to cause the power stage to control a resistance value of a first phase circuit of the plurality of phase circuits (operation of 38 controlling the operation of transistors Q1/Q2, which changes a resistance value of the first phase, 40(1), 44(1), Q1, Q2, L1) based on a predetermined resistance value (resistance value of another phase which is based on operation of transistors in the phase). 	Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the regulator of Dinh et al. to include the features of Wei et al. because it provides for an output (load) transient control means, thus increasing operational efficiencies. 	Regarding claim 17, Dinh et al. does not disclose that the control circuit is configured to generate the enable signal configured to cause the power stage to control the resistance value of the first phase circuit of the plurality of phase circuits by enabling a predetermined subset of the plurality of segments. 	Wei et al. disclose (see fig. 4) that the control circuit (38) is configured to generate the enable signal configured to cause the power stage to control the resistance value of the first phase circuit of the plurality of phase circuits by enabling a predetermined subset of the plurality of segments (operation of 38 controlling the operation of transistors Q1/Q2, which changes a resistance value of the first phase, 40(1), 44(1), Q1, Q2, L1). 	Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the regulator of Dinh et al. to include the features of Wei et al. because it provides for an output (load) transient control means, thus increasing operational efficiencies. 	Regarding claim 20, Dinh et al. does not disclose that the control circuit is configured to receive a power state signal from a load circuit, and generate the control signal responsive to the power state signal. 	Wei et al. discloses (see fig. 4) that the control circuit is configured to receive a power state signal from a load circuit (see paragraph 0032), and generate the control signal responsive to the power state signal (operation of 38 based on power state signal from load 15). 	Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the regulator of Dinh et al. to include the features of Wei et al. because it provides for an output (load) transient control means, thus increasing operational efficiencies.
Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dinh et al. (2007/0097571) in view of Brooks et al. (US Patent 7109691). 	Regarding claim 15, as best understood, Dinh et al. discloses (see fig. 3) that each phase circuit of the plurality of phase circuits comprises an inductor (361/371), the first transistor (341) is configured to selectively couple the inductor to a power supply node (operation of 341 being on to connect 361 to 301), and the second transistor is an n-type transistor (343) configured to selectively couple the inductor to a reference node (operation of 343 being on to connect 361 to 305). 	Dinh et al. does not disclose that the  first transistor is a p-type transistor. 	Brooks et al. discloses (see fig. 3) that a first transistor is a p-type transistor (304). 	Therefore it would been obvious to one having ordinary skill in the art at the time the invention filed to modify the regulator of Dinh et al. to include the features of Brooks et al. because it allows for a specific design choice, which can provide a reduction in component variance, thus increasing operational efficiencies.
Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dinh et al. (2007/0097571) in view of Wei et al. (US 2008/0303495) and Markowski (US 2011/0254531). 	Regarding claim 18, Dinh et al. does not disclose the control circuit is configured to generate the enable signal based on a trim table. 	Markowski discloses (see fig. 4) that a control circuit (406) is configured to generate an enable signal based on a trim table (signal to enable a sub-converter based on table of current. See paragraph 0025-0027). 	Therefore it would been obvious to one having ordinary skill in the art at the time the invention filed to modify the regulator of Dinh et al. to include the features of Markowskis because it’s used as a means mitigate current changes by adjusting operations, thus increasing operational efficiencies.
Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dinh et al. (2007/0097571) in view of Wei et al. (US 2008/0303495), Markowski (US 2011/0254531) and Yang et al. (US Patent 9570999). 	Regarding claim 19, Dinh et al. does not disclose that each phase circuit of the plurality of phase circuits comprises a thermal sensor configured to generate a sensor signal, and the control circuit is configured to generate the enable signal based on the sensor signal and temperature-based scaling data in the trim table.  	Yang et al. discloses (see fig. 6-7 and 8) each phase circuit of a plurality of phase circuits comprises a thermal sensor configured to generate a sensor signal (output from 15. Fig. 8 shows that more than one phase of the dc/dc converter shown in fig, 6), and a control circuit (14) is configured to generate an enable signal (output from 14) based on the sensor signal and temperature-based scaling data in a trim table (see column 7 lines 34-51)    	Therefore it would been obvious to one having ordinary skill in the art at the time the invention filed to modify the regulator of Dinh et al. to include the features of Yang et al. because it’s used as a means mitigate temperature changes by adjusting operations, thus increasing operational efficiencies.
Response to Arguments
Applicant's arguments filed 5/16/2022 have been fully considered but they are not persuasive. 	Regarding claim 1, the applicant argues that “As depicted in FIG. 3 of Brooks, elements 304(1)/308(1)/306(1), 304(2)/308(2)/306(2), and 304(n)/308(n)/306(n) are coupled to ground through respective RC filters 322(1)/324(1), 322(2)/324(2), and 322(2)/324(2), and controller 302 receives voltages V1-VWn from the corresponding RC filters. Brooks, at column 8, lines 26-30, states that “voltage waveforms from the input terminals of the respective inductors 306 are lowpass filtered by the respective resistors 322 and the respective capacitors 324 to provide the sensed voltages (V1-Vn) to the controller” and at column 4, lines 1-5, that “[t]he output currents of respective channels are adjusted to be substantially identical by adjusting the PWM circuits of respective channels accordingly to achieve substantially identical sensed voltages in all the channels.” Brooks thereby depicts and describes an embodiment in which the RC filters of the multiphase switching converter of FIG. 3 generate voltages representative of relative current levels in inductors 306. Because Brooks’s converter includes the RC filters, a person of ordinary skill in the art would not consider the elements cited by the Office to reasonably correspond to “the power stage is free from including a circuit configured to monitor one or more currents through the inductors of the plurality of phase circuits” as recited in claim 1”. 	The examiner does not agree with the applicant’s arguments regarding the Brooks reference. Column 8 lines 24-39 states “The voltage waveforms from the input terminals of the respective inductors 306 are lowpass filtered by the respective resistors 322 and the respective capacitors 324 to provide the sensed voltages (V1/Vn) to the controller. The sensed voltages V1/Vn can be derived using other lowpass filter configurations. The sensed voltages represent the average voltages (i.e., DC) of the respective voltage waveforms applied to inductors 306. The sensed voltages are responsive to magnitudes of the respective voltage sources 300 and to the duty cycles of the respective voltage waveforms applied to the inductors 306”. Brooks does not disclose that voltages generated by the RC filters are representative of the inductor current of 306. The RC filters do not sense the inductor current of 306. Therefore, Brooks does disclose (see fig. 3) that the power stage is free from including a circuit configured to monitor one or more currents through the inductors of the plurality of phase circuits (see column 8 lines 34-39).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY A GBLENDE whose telephone number is (571)270-5472. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on 571-272-1838. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEFFREY A GBLENDE/Primary Examiner, Art Unit 2838